Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on September 20, 2021, and Drawings filed on September 20, 2021.
2.	Claims 1–20 are pending in this case. Claim 1, 12, 15, 18 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regard to claim 3, the prior arts do not disclose the aspect wherein The network node of claim 2, wherein: the metadata includes an access list identifying users of the collaboration system that are permitted to render the widgets having locations within the created canvas; and the processor further includes logic to implement operations comprising prohibiting the rendering of the widgets having locations within the created canvas when a user of the network node is not identified by the access list included in the metadata.

With regard to claim 7, the prior art do not disclose The network node of claim 2, wherein: the metadata includes a specified zoom-in indicator indicating that the network node is to render the widgets included in the created canvas using a specified zoom-in level while still allowing the rendered widgets to remain on the local client screen space in their entirety; and the processor further includes logic to implement operations comprising rendering the widgets included in the created canvas using the specified zoom-in level while still allowing the rendered widgets to remain on the local client screen space in their entirety, when the metadata includes the specified zoom-in indicator.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 6, 8, 9, 10, 15, 16, 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tse et al., Pub. No.: 2016/0142471A1, in view of Parker, et al., Pub. No.: 2016/0085381A1. 
With regard to claim 1:
Tse discloses A network node for use in a collaboration system, the network node comprising: a display having a physical display space (see figure 1 for physical display space for the devices for collaboration environment, paragraph 32: “The interactive display device 102 can communicate with the computing devices 104a-d. Non-limiting examples of the computing devices 104a-d may include a smart phone, a tablet computer, a laptop computer, or any other computing device. In some aspects, a computing device can communicate directly with the interactive display device 102 via a short-range wireless communication link. For example, in the computing environment depicted in FIG. 1, the interactive display device is communicatively coupled to the computing devices 104a, 104b via respective short-range wireless links 106a, 106b (e.g., Bluetooth interface, a wireless RF interface, etc.). In additional or alternative aspects, a computing device can communicate with the interactive display device 102 via a server 110 or other computing device. In some aspects, the server 110 can include multiple servers configured for cloud computing. The server 110 or other computing device can communicate with the computing device and the interactive display device 102 via one or more suitable data networks 108. For example, in the computing environment depicted in FIG. 1, the interactive display device 102, the computing devices 104c, 104d, and a server 110 are communicatively coupled to one another via one or more data networks 108 (e.g., via an Ethernet network).”) and a processor configured with logic to implement operations comprising: storing collaboration data (the virtual positions associated with each of the computing devices 104a-d can be stored in the memory, paragraph 65: “In the examples above, the virtual positions associated with each of the computing devices 104a-d are stored in the memory devices of the computing devices 104a-d and provided to the interactive display device 102. In other aspects, the virtual positions associated with each of the computing devices 104a-d can be stored in the memory of the interactive display device 102. An interaction application executed on a computing device can receive input for changing the portion of the shared workspace 320 to be displayed or for changing the zoom level at which the portion of the shared workspace 320 is to be displayed. The interaction application can configure the computing device to transmit or otherwise provide the input to the interactive display device 102. The interactive display device 102 can update the virtual position associated with the computing device and update the location of the token indicating the virtual position accordingly.”) including locations of identified widgets within a virtual workspace (linked content/widgets location are stored, paragraph 78: “ In other aspects, the shared workspace 320 can include linked content that is embedded at specific virtual positions in the shared workspace 320. For example, FIG. 6 depicts a shared workspace 320 that includes linked content embedded at certain locations 602, 604. The linked content can be hidden in the shared workspace 320 such that the linked content is not displayed on the interactive display device 102. The shared workspace application 202 can embed hidden linked content in the shared workspace 320 by storing information indicating the locations and descriptions of linked content in a memory device without depicting the linked content on the interactive display device 102 (e.g., by making such content transparent on the interactive display device 102).”); rendering, on a local client screen space of the network node, a local client canvas having a location in the virtual workspace (see figure 3 for local canvases on different devices, paragraph 39 and 40: “The collaborative system shown in FIGS. 1 and 2 can be used to share a collaborative workspace with multiple users. Each user can have his or her own computing device that can access the shared, collaborative workspace and display a portion of the collaborative workspace. For example, FIG. 3 is a diagram depicting an example of a shared workspace 320 that can be displayed on an interactive display device 102 and examples of portions of the shared workspace 320 that can be displayed on computing devices. In the example depicted in FIG. 3, the interactive display device 102 displays a graphical interface for a shared workspace 320 that depicts a virtual environment as a geographic map. The graphical interface for the shared workspace 320 displayed on the interactive display device 102 is visible to users of the computing devices 104a-104d. ”); and providing a user interface to: display a list of markers representing predefined canvases in the virtual workspace, each predefined canvas defining an area in the virtual workspace having a location (see token marker 302, 304, 306, 308, paragraph 46 and 47: “The collaborative system shown in FIGS. 1 and 2 can be used to share a collaborative workspace with multiple users. Each user can have his or her own computing device that can access the shared, collaborative workspace and display a portion of the collaborative workspace. For example, FIG. 3 is a diagram depicting an example of a shared workspace 320 that can be displayed on an interactive display device 102 and examples of portions of the shared workspace 320 that can be displayed on computing devices. In the example depicted in FIG. 3, the interactive display device 102 displays a graphical interface for a shared workspace 320 that depicts a virtual environment as a geographic map. The graphical interface for the shared workspace 320 displayed on the interactive display device 102 is visible to users of the computing devices 104a-104d. ”); and respond to an input indicating a selected marker location from the list of displayed markers to: update the location of the local client canvas to match the location, in the virtual workspace, of the predefined canvas represented by the selected marker (see figure 6 wherein the user can select location represented by other’s token/marker and go to that location, paragraph 80: “FIG. 6 shows computing devices 104a, 104b associated with respective virtual positions 606, 608 in the shared workspace 320. The computing device 104a can receive input selecting a different portion of the shared workspace 320 corresponding to the location 602 having embedded linked content. The computing device 104a can respond to receiving the input by displaying the linked content. In this example, the linked content shown on computing device 104a includes an educational video of the Sea of Okhotsk. A user of the computing device 104b has moved the portion of the shared workspace 320 shown on his or her display to the location 604 of additional embedded linked content. In this example, the linked content can include narrative information on The Panama Canal, displayed on computing device 104b.”), regardless of whether a creator of the predefined canvas is actively viewing the predefined canvas (see paragraph 63, wherein the system saves the position of users’ workspace and indicate where it has been, and only update the live position when new event occurs, paragraph 63:” Referring to FIG. 3, the interactive display device 102 can plot the virtual positions of the computing devices 104a-d via respective tokens 302, 304, 306, and 308 on a graphical interface corresponding to the shared workspace 320. One or more of the computing devices 104a-d can receive input changing the portion of the shared workspace that is to be displayed on the computing device. Each computing device can respond to this input by updating a graphical interface displayed on the computing device to reflect the changed position. Each computing device can also respond to this input by updating the virtual position associated with the computing device. The interactive display device 102 that monitors the computing devices 104a-d can receive data via a data network from the computing devices identifying the updated virtual positions. The interactive display device can update the location of the tokens associated with the updated virtual positions on the graphical interface corresponding to the shared workspace 320”); and render, on the local client screen space, a widget having a location within the updated local client canvas (wherein the widgets are embedded linked content,  paragraph 80: “FIG. 6 shows computing devices 104a, 104b associated with respective virtual positions 606, 608 in the shared workspace 320. The computing device 104a can receive input selecting a different portion of the shared workspace 320 corresponding to the location 602 having embedded linked content. The computing device 104a can respond to receiving the input by displaying the linked content. In this example, the linked content shown on computing device 104a includes an educational video of the Sea of Okhotsk. A user of the computing device 104b has moved the portion of the shared workspace 320 shown on his or her display to the location 604 of additional embedded linked content. In this example, the linked content can include narrative information on The Panama Canal, displayed on computing device 104b.”),
	Tse does not disclose the aspect wherein in respond to an input indicating a selected marker from the list of displayed markers to: update the location of the local client canvas to match the location.
However Parker discloses the aspect wherein respond to an input indicating a selected marker from the list of displayed markers to: update the location of the local client canvas to match the location (paragraph 53: “The third method provides a way to notify a user of activity elsewhere on the infinite canvas, and to allow synchronization of views in response. Typically, the synchronization is achieved using the "Sync View" mode previously described. For example, with an infinite canvas, other users may create content in areas outside a single user's viewport. FIG. 13 depicts a user viewport 1300. When another user is drawing on the canvas (off-screen with respect to the canvas 1300), an off-screen "activity indicator" 1302 is displayed in the viewport to provide the user an indication of such activity. Preferably, the off-screen activity indicator is color-coded to provide a cue to the user regarding which other user is taking the action. Each participating user preferably is assigned a different color by the system for this purpose. As shown in FIG. 13, there are three (3) other users adding or modifying content to the canvas, and their relative positions on the canvas are indicated by the placement of the activity indicators. A particular activity indicator thus preferably is color-coordinated to the user taking the action at that location. The activity indicator may be "activated" for a configurable time period, during which it may be selected by the user. Thus, and in this embodiment, the activity indicator functions like a "Sync View" button. Preferably, the button is a "one-time" action in that tapping on the off-screen activity monitor shifts the current user's viewport to match that of the other user, but preferably it does not necessarily auto-enable Sync View going forward.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Parker to Tse so the user can quickly and easily access others’ canvas by simply selecting the marker instead of having to select the canvas location of wherein the marker is indicating, saving time and effect and allows for more precise selection.  
 

With regard to claim 2:
Tse and Parker disclose the network node of claim 1, wherein the processor is further configured with logic to implement operations comprising: receiving data from a remote network node of the collaboration system, the received data identifying a canvas created by the remote network node,  the received data including metadata associated with the created canvas, and the metadata including a location and dimensions, within the virtual workspace, of the created canvas (Tse paragraph 44: “A computing device can notify a processing device of the interactive display device 102 of a virtual position by transmitting data indicative of the virtual position to the processing device via a data network 108. The data indicative of the virtual position can include one or more of a coordinate set at the center of the displayed portion on the computing device, a zoom level, and a native resolution of the computing device. The shared workspace application 202 can use the data indicative of the virtual positions of the respective computing devices 104a-d to determine a respective portion of the shared workspace 320 viewed by each of the computing devices 104a-d”); and adding a marker representing the created canvas to the list of markers (Tse paragraph 46 and 47: “A processing device included in or communicatively coupled to the interactive display device 102 can monitor a virtual position associated with each of the computing devices 104a-d. Each of the virtual positions can include a specific coordinate set identifying a location in the shared workspace 320. The interactive display device 102 can display tokens 302, 304, 306, 308 corresponding to the virtual positions associated with the respective computing devices 104a-d, respectively.
The tokens 302, 304, 306, 308 can include any suitable visual indicators for identifying virtual positions in the shared workspace 320. For example, a token 302 represents the current virtual position associated with the computing device 104a. The computing device 104a can receive inputs selecting a different location in the shared workspace 320 to be displayed. The computing device 104a can respond to receiving these inputs by modifying a graphical interface corresponding to the shared workspace 320 to display a different portion of the shared workspace 320. The computing device 104a can also respond to receiving these inputs by modifying the virtual position associated with the computing device 104a in the shared workspace 320. The interactive display device 102 can update token 302 to reflect the modified virtual position associated with the computing device 104a.”).
	 
With regard to claim 5:
Tse and Parker disclose The network node of claim 2, wherein: the metadata identifies a color corresponding to the created canvas; and the processor further includes logic to implement operations comprising displaying the marker representing the created canvas in the color identified by the metadata (Parker paragraph 53: “The third method provides a way to notify a user of activity elsewhere on the infinite canvas, and to allow synchronization of views in response. Typically, the synchronization is achieved using the "Sync View" mode previously described. For example, with an infinite canvas, other users may create content in areas outside a single user's viewport. FIG. 13 depicts a user viewport 1300. When another user is drawing on the canvas (off-screen with respect to the canvas 1300), an off-screen "activity indicator" 1302 is displayed in the viewport to provide the user an indication of such activity. Preferably, the off-screen activity indicator is color-coded to provide a cue to the user regarding which other user is taking the action. Each participating user preferably is assigned a different color by the system for this purpose. As shown in FIG. 13, there are three (3) other users adding or modifying content to the canvas, and their relative positions on the canvas are indicated by the placement of the activity indicators. A particular activity indicator thus preferably is color-coordinated to the user taking the action at that location. The activity indicator may be "activated" for a configurable time period, during which it may be selected by the user. Thus, and in this embodiment, the activity indicator functions like a "Sync View" button. Preferably, the button is a "one-time" action in that tapping on the off-screen activity monitor shifts the current user's viewport to match that of the other user, but preferably it does not necessarily auto-enable Sync View going forward.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Parker to Tse so the user can easily identify different canvas of the different other users using different colors wherein each color can be used to identify a user to help the user differentiate them better. 

With regard to claim 6:
Tse and Parker disclose The network node of claim 2, wherein: the metadata identifies one or more contextual menu list items associated with the created canvas; and the processor further includes logic to implement operations comprising rendering, on the local client screen space, the one or more contextual menu list items associated with the created canvas (Tse paragraph 76: “As another example, FIG. 5 depicts the interactive display device 102 displaying a query asking users to navigate to their country and share three facts. The second shared workspace 520 can include further hidden content, such as political facts or other information about each of the countries shown in the second shared workspace 520. The hidden content may not be displayed on the interactive display device 102. The hidden content can be viewed on one or more of the computing devices 104a-d. The computing devices 104a-d can respond to inputs indicating movement throughout the second shared workspace 520 by displaying various portions of the second shared workspace 520. For example, the computing devices 104a-d may display various facts about the countries corresponding to virtual positions associated with the computing devices 104a-d. For example, in response to receiving input from the users for navigating the second shared workspace 520, the computing devices 104a-d can display previously hidden content such, for example, as the national flags of countries corresponding to the virtual positions of the computing devices 104a-d. As shown in FIG. 5, computing devices 104a-d can select certain flags, and the flag selections 530 are presented to the interactive display device 102.”).

With regard to claim 8:
Tse and Parker do not disclose  discloses the aspect wherein: the metadata includes information that links the created viewport to different viewport that is associated with the created viewport; and the processor further includes logic to, upon receiving a user instruction to walk to a next viewport: update the location and dimensions, in the virtual workspace, of the local client viewport to match a location and dimensions, in the virtual workspace, of the different viewport; and render on the local client screen space one or more graphical targets located within the updated local client viewport (Parker, paragraph 53: “The third method provides a way to notify a user of activity elsewhere on the infinite canvas, and to allow synchronization of views in response. Typically, the synchronization is achieved using the "Sync View" mode previously described. For example, with an infinite canvas, other users may create content in areas outside a single user's viewport. FIG. 13 depicts a user viewport 1300. When another user is drawing on the canvas (off-screen with respect to the canvas 1300), an off-screen "activity indicator" 1302 is displayed in the viewport to provide the user an indication of such activity. Preferably, the off-screen activity indicator is color-coded to provide a cue to the user regarding which other user is taking the action. Each participating user preferably is assigned a different color by the system for this purpose. As shown in FIG. 13, there are three (3) other users adding or modifying content to the canvas, and their relative positions on the canvas are indicated by the placement of the activity indicators. A particular activity indicator thus preferably is color-coordinated to the user taking the action at that location. The activity indicator may be "activated" for a configurable time period, during which it may be selected by the user. Thus, and in this embodiment, the activity indicator functions like a "Sync View" button. Preferably, the button is a "one-time" action in that tapping on the off-screen activity monitor shifts the current user's viewport to match that of the other user, but preferably it does not necessarily auto-enable Sync View going forward.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Parker to Tse so the user can quickly and easily access others’ canvas by simply selecting the marker instead of having to select the canvas location of wherein the marker is indicating, saving time and effect and allows for more precise selection.  


With regard to claim 9:
Tse and Parker disclose The network node of claim 1, wherein the processor is further configured with logic to implement operations comprising: creating a user-defined canvas by: obtaining information identifying a user-defined area in the virtual workspace that includes one or more rendered widgets and defines the user-defined canvas (Tse see figure 6 wherein defined area include widgets, paragraph 78 and 79: “ In other aspects, the shared workspace 320 can include linked content that is embedded at specific virtual positions in the shared workspace 320. For example, FIG. 6 depicts a shared workspace 320 that includes linked content embedded at certain locations 602, 604. The linked content can be hidden in the shared workspace 320 such that the linked content is not displayed on the interactive display device 102. The shared workspace application 202 can embed hidden linked content in the shared workspace 320 by storing information indicating the locations and descriptions of linked content in a memory device without depicting the linked content on the interactive display device 102 (e.g., by making such content transparent on the interactive display device 102). Linked content embedded at different locations in the shared workspace 320 can include audio, video, images, descriptive text, or any other material that can provide more detail when viewed on a computing device. If a portion of the shared workspace 320 that is displayed on a computing device is moved, the associated virtual position within the shared workspace 320 is updated as described above. If the associated virtual position is moved to within a threshold of the hidden embedded content, the computing device displays the linked content. In some aspects, if the associated virtual position is moved to within a threshold of the hidden embedded content, the linked content can be displayed on the interactive display device 102.”);; and storing data representing the user-defined canvas, the stored data including metadata identifying a location and dimensions of the area within the virtual workspace that defines the user-defined canvas; create a user-defined marker associated with the user-defined canvas (Tse see token marker 302, 304, 306, 308, paragraph 46 and 47: “The collaborative system shown in FIGS. 1 and 2 can be used to share a collaborative workspace with multiple users. Each user can have his or her own computing device that can access the shared, collaborative workspace and display a portion of the collaborative workspace. For example, FIG. 3 is a diagram depicting an example of a shared workspace 320 that can be displayed on an interactive display device 102 and examples of portions of the shared workspace 320 that can be displayed on computing devices. In the example depicted in FIG. 3, the interactive display device 102 displays a graphical interface for a shared workspace 320 that depicts a virtual environment as a geographic map. The graphical interface for the shared workspace 320 displayed on the interactive display device 102 is visible to users of the computing devices 104a-104d. ”); and transmitting a message to all other nodes in the collaboration system, the transmitted message including the stored data representing the user-defined canvas and the user-defined marker displayed as part of the list of markers (Tse paragraph 44: “”A computing device can notify a processing device of the interactive display device 102 of a virtual position by transmitting data indicative of the virtual position to the processing device via a data network 108. The data indicative of the virtual position can include one or more of a coordinate set at the center of the displayed portion on the computing device, a zoom level, and a native resolution of the computing device. The shared workspace application 202 can use the data indicative of the virtual positions of the respective computing devices 104a-d to determine a respective portion of the shared workspace 320 viewed by each of the computing devices 104a-d.”).

With regard to claims 10 and 16:
Tse and Parker disclose A method for operating a network node including a display having a physical display space (Tse see figure 1 for physical display space for the devices for collaboration environment, paragraph 32: “The interactive display device 102 can communicate with the computing devices 104a-d. Non-limiting examples of the computing devices 104a-d may include a smart phone, a tablet computer, a laptop computer, or any other computing device. In some aspects, a computing device can communicate directly with the interactive display device 102 via a short-range wireless communication link. For example, in the computing environment depicted in FIG. 1, the interactive display device is communicatively coupled to the computing devices 104a, 104b via respective short-range wireless links 106a, 106b (e.g., Bluetooth interface, a wireless RF interface, etc.). In additional or alternative aspects, a computing device can communicate with the interactive display device 102 via a server 110 or other computing device. In some aspects, the server 110 can include multiple servers configured for cloud computing. The server 110 or other computing device can communicate with the computing device and the interactive display device 102 via one or more suitable data networks 108. For example, in the computing environment depicted in FIG. 1, the interactive display device 102, the computing devices 104c, 104d, and a server 110 are communicatively coupled to one another via one or more data networks 108 (e.g., via an Ethernet network).”) and a processor, the method comprising the operations of claim 1 (Tse paragraph 65: “In the examples above, the virtual positions associated with each of the computing devices 104a-d are stored in the memory devices of the computing devices 104a-d and provided to the interactive display device 102. In other aspects, the virtual positions associated with each of the computing devices 104a-d can be stored in the memory of the interactive display device 102. An interaction application executed on a computing device can receive input for changing the portion of the shared workspace 320 to be displayed or for changing the zoom level at which the portion of the shared workspace 320 is to be displayed. The interaction application can configure the computing device to transmit or otherwise provide the input to the interactive display device 102. The interactive display device 102 can update the virtual position associated with the computing device and update the location of the token indicating the virtual position accordingly.”).

With regard to claims 11 and 17:
Tse and Parker disclose A non-transitory computer-readable recording medium having a program recorded thereon, the program, when executed by a network node including a display having a physical display space and a processor, causing the network node to perform the operations of claim 1 (Tse paragraph 90: “Each of the memory devices 1104, 1120 can include any suitable computer-readable medium. The computer-readable medium can include any electronic, optical, magnetic, or other storage device capable of providing a processor with computer-readable instructions or other program code. Non-limiting examples of a computer-readable medium include a floppy disk, CD-ROM, DVD, magnetic disk, memory chip, ROM, RAM, an ASIC, a configured processor, optical storage, magnetic tape or other magnetic storage, or any other medium from which a computer processor can read program code. The program code may include processor-specific instructions generated by a compiler and/or an interpreter from code written in any suitable computer-programming language, including, for example, C, C++, C#, Visual Basic, Java, Python, Perl, JavaScript, and ActionScript.”).

Claim 15 is rejected for the same reason as claim 1. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tse et al., Pub. No.: 2016/0142471A1, in view of Parker and further in view of  Bakhash, Pub. No.: 2007/0070066A1. 
With regard to claim 4:
Tse and Parker do not disclose The network node of claim 2, wherein: the metadata includes a user-defined title of the created canvas; and the processor further includes logic to implement operations comprising including the user-defined title of the created canvas in the list of displayed markers.
However Bakhash discloses The network node of claim 2, wherein: the metadata includes a user-defined title of the created canvas (paragraph 152:” In accordance with one embodiment of the present invention, a compass (or database module) application is provided. The user is allowed to click at least one button on the compass (while immersed in a three-dimensional interactive space) and assign one or multiple names to a viewpoint (as defined as a location or visual perspective in the local coordinate system or three-dimensional space). The user may then view the three-dimensional image associated with the viewpoint and save this viewpoint (or visual perspective) along with its corresponding name in a file whose content or data can be accessed by the compass. In one embodiment of the present invention, the compass acts as an electronic combination lock, whereby the combination or sequence of one or multiple names assigned by the user and added to the dials of the compass identify the stored location.”); and the processor further includes logic to implement operations comprising including the user-defined title of the created canvas in the list of displayed markers (paragrpah 70: “As shown in the embodiment of FIG. 11, the tab called Web Browsers 453 is selected, revealing the Web Browsers menu below it, and the name of the viewpoint of the webpage (shown in the main window or virtual space) whose URL is http://www.yahoo.com and whose viewpoint name as it relates to the compass 440 is "http://www.yahoo.com--Yahoo!" 442. More specifically, listed in the menu of the compass 440 are the names of four viewpoints of the webpages (shown in the main window or virtual space) whose URLs are http://www.yahoo.com, http://www.google.com, http://www.ebay.com, and http://www.msn.com and whose viewpoint names as they relate to the compass (and are listed as such) are "http://www.vanoo.com--Yahoo!" 442, "http://www.google.com--Google" 443, "http://www.ebay.com--ebay" 444 and "http://www.msn.com--MSN" 445. In this way, the end user can use the programmatic access or helper applications (450-461) to have their content staged in a 3D virtual space, can have the viewpoint representation of their content automatically indexed and organized in the compass 440, and can have a linear representation of the graphical events in the compass 440 indexed on the timeline 340 via 3D icons (502, 504, 506, 508).”). It would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply Bakhash to Tse and Parker to allow the user to assign viewport name to better organize and identify viewports. 


Claim 12, 13, 14, 18, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tse et al., Pub. No.: 2016/0142471A1, in view of Parker, et al., Pub. No.: 2016/0085381A1 and further in view of Coplen, Pub. No.: 2014/038193A1. 

With regard to claim 12:
Tse discloses A system comprising: a client-side network node including a display having a physical display space (see figure 1 for physical display space for the devices for collaboration environment, paragraph 32: “The interactive display device 102 can communicate with the computing devices 104a-d. Non-limiting examples of the computing devices 104a-d may include a smart phone, a tablet computer, a laptop computer, or any other computing device. In some aspects, a computing device can communicate directly with the interactive display device 102 via a short-range wireless communication link. For example, in the computing environment depicted in FIG. 1, the interactive display device is communicatively coupled to the computing devices 104a, 104b via respective short-range wireless links 106a, 106b (e.g., Bluetooth interface, a wireless RF interface, etc.). In additional or alternative aspects, a computing device can communicate with the interactive display device 102 via a server 110 or other computing device. In some aspects, the server 110 can include multiple servers configured for cloud computing. The server 110 or other computing device can communicate with the computing device and the interactive display device 102 via one or more suitable data networks 108. For example, in the computing environment depicted in FIG. 1, the interactive display device 102, the computing devices 104c, 104d, and a server 110 are communicatively coupled to one another via one or more data networks 108 (e.g., via an Ethernet network).”)  and a processor (paragraph 65: “In the examples above, the virtual positions associated with each of the computing devices 104a-d are stored in the memory devices of the computing devices 104a-d and provided to the interactive display device 102. In other aspects, the virtual positions associated with each of the computing devices 104a-d can be stored in the memory of the interactive display device 102. An interaction application executed on a computing device can receive input for changing the portion of the shared workspace 320 to be displayed or for changing the zoom level at which the portion of the shared workspace 320 is to be displayed. The interaction application can configure the computing device to transmit or otherwise provide the input to the interactive display device 102. The interactive display device 102 can update the virtual position associated with the computing device and update the location of the token indicating the virtual position accordingly.”), the client-side network node being configured with logic to implement operations  comprising: retrieving, from other network node (paragraph 44: “”A computing device can notify a processing device of the interactive display device 102 of a virtual position by transmitting data indicative of the virtual position to the processing device via a data network 108. The data indicative of the virtual position can include one or more of a coordinate set at the center of the displayed portion on the computing device, a zoom level, and a native resolution of the computing device. The shared workspace application 202 can use the data indicative of the virtual positions of the respective computing devices 104a-d to determine a respective portion of the shared workspace 320 viewed by each of the computing devices 104a-d.”), at least part of a log of entries identifying: a location, within a virtual workspace, of a predefined canvas represented by a marker selected from a menu of markers representing predefined canvases (see token marker 302, 304, 306, 308, paragraph 46 and 47: “The collaborative system shown in FIGS. 1 and 2 can be used to share a collaborative workspace with multiple users. Each user can have his or her own computing device that can access the shared, collaborative workspace and display a portion of the collaborative workspace. For example, FIG. 3 is a diagram depicting an example of a shared workspace 320 that can be displayed on an interactive display device 102 and examples of portions of the shared workspace 320 that can be displayed on computing devices. In the example depicted in FIG. 3, the interactive display device 102 displays a graphical interface for a shared workspace 320 that depicts a virtual environment as a geographic map. The graphical interface for the shared workspace 320 displayed on the interactive display device 102 is visible to users of the computing devices 104a-104d. ”); regardless of whether creators of the predefined canvases are actively viewing any of the predefined canvases (see paragraph 63, wherein the system saves the position of users’ workspace and indicate where it has been, and only update the live position when new event occurs, paragraph 63:” Referring to FIG. 3, the interactive display device 102 can plot the virtual positions of the computing devices 104a-d via respective tokens 302, 304, 306, and 308 on a graphical interface corresponding to the shared workspace 320. One or more of the computing devices 104a-d can receive input changing the portion of the shared workspace that is to be displayed on the computing device. Each computing device can respond to this input by updating a graphical interface displayed on the computing device to reflect the changed position. Each computing device can also respond to this input by updating the virtual position associated with the computing device. The interactive display device 102 that monitors the computing devices 104a-d can receive data via a data network from the computing devices identifying the updated virtual positions. The interactive display device can update the location of the tokens associated with the updated virtual positions on the graphical interface corresponding to the shared workspace 320”);; widgets; and locations in the virtual workspace of the widgets  (see figure 6 for widgets, paragraph 78: “ In other aspects, the shared workspace 320 can include linked content that is embedded at specific virtual positions in the shared workspace 320. For example, FIG. 6 depicts a shared workspace 320 that includes linked content embedded at certain locations 602, 604. The linked content can be hidden in the shared workspace 320 such that the linked content is not displayed on the interactive display device 102. The shared workspace application 202 can embed hidden linked content in the shared workspace 320 by storing information indicating the locations and descriptions of linked content in a memory device without depicting the linked content on the interactive display device 102 (e.g., by making such content transparent on the interactive display device 102).”);  wherein the predefined canvas represented by the selected marker defines an area in the virtual workspace having the location (see token marker 302, 304, 306, 308, paragraph 46 and 47: “The collaborative system shown in FIGS. 1 and 2 can be used to share a collaborative workspace with multiple users. Each user can have his or her own computing device that can access the shared, collaborative workspace and display a portion of the collaborative workspace. For example, FIG. 3 is a diagram depicting an example of a shared workspace 320 that can be displayed on an interactive display device 102 and examples of portions of the shared workspace 320 that can be displayed on computing devices. In the example depicted in FIG. 3, the interactive display device 102 displays a graphical interface for a shared workspace 320 that depicts a virtual environment as a geographic map. The graphical interface for the shared workspace 320 displayed on the interactive display device 102 is visible to users of the computing devices 104a-104d. ”), the defined area in the virtual workspace includes certain widget for display on the physical display space of the client-side network node when rendered by the client-side network node((linked content/widgets location are stored can be displayed, paragraph 79 and 80: “ Linked content embedded at different locations in the shared workspace 320 can include audio, video, images, descriptive text, or any other material that can provide more detail when viewed on a computing device. If a portion of the shared workspace 320 that is displayed on a computing device is moved, the associated virtual position within the shared workspace 320 is updated as described above. If the associated virtual position is moved to within a threshold of the hidden embedded content, the computing device displays the linked content. In some aspects, if the associated virtual position is moved to within a threshold of the hidden embedded content, the linked content can be displayed on the interactive display device 102.
FIG. 6 shows computing devices 104a, 104b associated with respective virtual positions 606, 608 in the shared workspace 320. The computing device 104a can receive input selecting a different portion of the shared workspace 320 corresponding to the location 602 having embedded linked content. The computing device 104a can respond to receiving the input by displaying the linked content. In this example, the linked content shown on computing device 104a includes an educational video of the Sea of Okhotsk. A user of the computing device 104b has moved the portion of the shared workspace 320 shown on his or her display to the location 604 of additional embedded linked content. In this example, the linked content can include narrative information on The Panama Canal, displayed on computing device 104b.
.”), and wherein an entry in the log, which identifies the predefined canvas represented by the selected marker, comprises data specifying: virtual coordinates of the location, within the virtual workspace, of the predefined canvas represented by the selected marker (see token marker 302, 304, 306, 308, paragraph 46 and 47: “The collaborative system shown in FIGS. 1 and 2 can be used to share a collaborative workspace with multiple users. Each user can have his or her own computing device that can access the shared, collaborative workspace and display a portion of the collaborative workspace. For example, FIG. 3 is a diagram depicting an example of a shared workspace 320 that can be displayed on an interactive display device 102 and examples of portions of the shared workspace 320 that can be displayed on computing devices. In the example depicted in FIG. 3, the interactive display device 102 displays a graphical interface for a shared workspace 320 that depicts a virtual environment as a geographic map. The graphical interface for the shared workspace 320 displayed on the interactive display device 102 is visible to users of the computing devices 104a-104d. ”);  and having the defined area including the certain widgets; and virtual coordinates of a location in the virtual workspace of the certain widgets (paragraph 78: “ In other aspects, the shared workspace 320 can include linked content that is embedded at specific virtual positions in the shared workspace 320. For example, FIG. 6 depicts a shared workspace 320 that includes linked content embedded at certain locations 602, 604. The linked content can be hidden in the shared workspace 320 such that the linked content is not displayed on the interactive display device 102. The shared workspace application 202 can embed hidden linked content in the shared workspace 320 by storing information indicating the locations and descriptions of linked content in a memory device without depicting the linked content on the interactive display device 102 (e.g., by making such content transparent on the interactive display device 102).”); and rendering each of the certain widgets included in the defined area of the predefined canvas  (see figure 6 wherein defined area include widgets, paragraph 78 and 79: “ In other aspects, the shared workspace 320 can include linked content that is embedded at specific virtual positions in the shared workspace 320. For example, FIG. 6 depicts a shared workspace 320 that includes linked content embedded at certain locations 602, 604. The linked content can be hidden in the shared workspace 320 such that the linked content is not displayed on the interactive display device 102. The shared workspace application 202 can embed hidden linked content in the shared workspace 320 by storing information indicating the locations and descriptions of linked content in a memory device without depicting the linked content on the interactive display device 102 (e.g., by making such content transparent on the interactive display device 102). Linked content embedded at different locations in the shared workspace 320 can include audio, video, images, descriptive text, or any other material that can provide more detail when viewed on a computing device. If a portion of the shared workspace 320 that is displayed on a computing device is moved, the associated virtual position within the shared workspace 320 is updated as described above. If the associated virtual position is moved to within a threshold of the hidden embedded content, the computing device displays the linked content. In some aspects, if the associated virtual position is moved to within a threshold of the hidden embedded content, the linked content can be displayed on the interactive display device 102.”); represented by the selected marker onto a displayable area of the physical display space (paragraph 46 and 47: “The collaborative system shown in FIGS. 1 and 2 can be used to share a collaborative workspace with multiple users. Each user can have his or her own computing device that can access the shared, collaborative workspace and display a portion of the collaborative workspace. For example, FIG. 3 is a diagram depicting an example of a shared workspace 320 that can be displayed on an interactive display device 102 and examples of portions of the shared workspace 320 that can be displayed on computing devices. In the example depicted in FIG. 3, the interactive display device 102 displays a graphical interface for a shared workspace 320 that depicts a virtual environment as a geographic map. The graphical interface for the shared workspace 320 displayed on the interactive display device 102 is visible to users of the computing devices 104a-104d. ”).
	Tse does not disclose the client-side network node being configured with logic to implement operations comprising: retrieving, from a server-side network node at least part of a log of entries. 
	However Parker discloses the client-side network node being configured with logic to implement operations comprising: retrieving, from a server-side network node (paragraph 29: “The digital whiteboard system in FIG. 1 provides for a near real-time collaborative diagramming and whiteboarding application. The application allows geographically-distributed clients 106 to edit the same whiteboard, simultaneously, and to see each of the others' changes. As the skilled person will appreciate, the application is divided into client and server programs. In FIG. 1, the digital whiteboard system 102 is the server program. In general, the client program presents a graphical user interface (GUI) to the user, allowing him to draw pictures, draw lines, place icons, and so on. Also, the client program transmits to the server program any local changes made to the whiteboard. The server program maintains a master whiteboard for each collaboration session. There may be multiple collaboration sessions occurring on the platform and thus multiple instances of the server program. With respect to a particular session, the server program updates the master whiteboard based upon changes it receives from the client programs, and then re-broadcasts those changes to all subscribing clients. Preferably, clients do not communicate with each other directly in the application. Rather, all communication occurs through the server. As noted, preferably clients transmit changes to the server, the server then updates the master whiteboard, and then the server broadcasts the changes to all other clients who are participating in a collaboration session. During any collaboration, the server is the authoritative source for the current state of the whiteboard. In particular, the server maintains a master whiteboard (the infinite canvas), and all clients reflect that master whiteboard. Before re-broadcasting the changes, the server may alter any whiteboard changes sent to it. The server may also forbid changes, or perform any alteration to changes it deems necessary. Preferably, each client maintains its own local whiteboard, which reflects the master whiteboard on the server. When a user makes a change to the graphical whiteboard displayed to him, and thereby changing the local whiteboard, those changes are sent to the server; as noted, the server then updates its master whiteboard and propagates the changes to all subscribed clients.”),at least part of a log of entries a location (paragraph 50: “In the second method, which is now described, one user's view is synchronized to another user's view. In this scenario, in a multi-user application with an infinite canvas, user1 can elect to have his or her viewport synchronized with another participant (user2, or user3, or . . . userN). For example, if user2 were to elect to sync with user4, then as user4 pans or zooms both user2 and user4 will see the same content within their respective viewports. As an example, FIG. 9 depicts a particular user's GUI control, which identifies each of the other participants in the session. Typically, each user will have a similar control so that each of the participants can see who is present. Within the UI, a user in the shared meeting then selects another user from the list of participants selects a "Sync View" button. Once set, the user's viewport automatically synchronizes and displays the same content as the select user's viewport. As an example scenario, FIG. 10 depicts the state of the viewports for user2 and user 4 before user2 selects the Sync View button to synchronize his or her viewport with that of user4. After user2 selects the Sync View button in association with a designation for user4, the viewports synchronize, such as shown in FIG. 11. As illustrated in FIG. 12, if user4 then changes his or her view (e.g., by zooming), user2's viewport remains synchronized with user4's viewport. In other words, as the selected user pans (moves) and zooms the canvas, both views remain in sync.”), within a virtual workspace, of a predefined canvas represented by a marker selected from a menu of markers representing predefined canvases(paragraph 53: “The third method provides a way to notify a user of activity elsewhere on the infinite canvas, and to allow synchronization of views in response. Typically, the synchronization is achieved using the "Sync View" mode previously described. For example, with an infinite canvas, other users may create content in areas outside a single user's viewport. FIG. 13 depicts a user viewport 1300. When another user is drawing on the canvas (off-screen with respect to the canvas 1300), an off-screen "activity indicator" 1302 is displayed in the viewport to provide the user an indication of such activity. Preferably, the off-screen activity indicator is color-coded to provide a cue to the user regarding which other user is taking the action. Each participating user preferably is assigned a different color by the system for this purpose. As shown in FIG. 13, there are three (3) other users adding or modifying content to the canvas, and their relative positions on the canvas are indicated by the placement of the activity indicators. A particular activity indicator thus preferably is color-coordinated to the user taking the action at that location. The activity indicator may be "activated" for a configurable time period, during which it may be selected by the user. Thus, and in this embodiment, the activity indicator functions like a "Sync View" button. Preferably, the button is a "one-time" action in that tapping on the off-screen activity monitor shifts the current user's viewport to match that of the other user, but preferably it does not necessarily auto-enable Sync View going forward.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Parker to Tse so the user canvas positions are tracked by the server so user device can receive locations of other users by accessing the server node for a more uniform system that is better controlled and less complicated and more secure than to have user nodes sending and receiving positional information from each other. 
	Tse and Parker do not disclose the defined area in the virtual workspace includes certain widgets for simultaneous display on the physical display space of the client-side network node when rendered by the client-side network node
	However Coplen discloses the defined area in the virtual workspace includes certain widgets for simultaneous display on the physical display space of the client-side network node when rendered by the client-side network node (see Coplen fig. 4 for simultaneous display of multiple widgets, paragraph 33 and 34: “FIG. 4 shows different remote users locations and their interactions on a whiteboard.
[0034] In the current example, whiteboard 400 is being interacted with by five users including local User 1, remote User 2, remote User 3, remote User 4 and remote User 5. The view of whiteboard 400 by User 1 (the view illustrated) includes handwritten notes 412, document 420, table 430, and agenda 440. Whiteboard 400 also includes a view of the different remote user locations on the whiteboard. In the current example, User 5 and User 3 are associated with a same or similar location of whiteboard 400 and User 2 and User 4. For example, User 3 may be tracking the view of User 5.”) It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Coplen to Tse and Parker so multiple widgets can be displayed at once to allow better use of display space and to give the user more freedom to select and view different widget without having to move the display. 

With regard to claims 13 and 19:
Tse and Parker an Coplen disclose A method for operating a client-side network node including a display having a physical display space  (Tse see figure 1 for physical display space for the devices for collaboration environment, paragraph 32: “The interactive display device 102 can communicate with the computing devices 104a-d. Non-limiting examples of the computing devices 104a-d may include a smart phone, a tablet computer, a laptop computer, or any other computing device. In some aspects, a computing device can communicate directly with the interactive display device 102 via a short-range wireless communication link. For example, in the computing environment depicted in FIG. 1, the interactive display device is communicatively coupled to the computing devices 104a, 104b via respective short-range wireless links 106a, 106b (e.g., Bluetooth interface, a wireless RF interface, etc.). In additional or alternative aspects, a computing device can communicate with the interactive display device 102 via a server 110 or other computing device. In some aspects, the server 110 can include multiple servers configured for cloud computing. The server 110 or other computing device can communicate with the computing device and the interactive display device 102 via one or more suitable data networks 108. For example, in the computing environment depicted in FIG. 1, the interactive display device 102, the computing devices 104c, 104d, and a server 110 are communicatively coupled to one another via one or more data networks 108 (e.g., via an Ethernet network).”) and a processor, the method comprising the operations of claim 12 (paragraph 65: “In the examples above, the virtual positions associated with each of the computing devices 104a-d are stored in the memory devices of the computing devices 104a-d and provided to the interactive display device 102. In other aspects, the virtual positions associated with each of the computing devices 104a-d can be stored in the memory of the interactive display device 102. An interaction application executed on a computing device can receive input for changing the portion of the shared workspace 320 to be displayed or for changing the zoom level at which the portion of the shared workspace 320 is to be displayed. The interaction application can configure the computing device to transmit or otherwise provide the input to the interactive display device 102. The interactive display device 102 can update the virtual position associated with the computing device and update the location of the token indicating the virtual position accordingly.”).

With regard to claims 14 and 20:
Tse and Parker an Coplen disclose A non-transitory computer-readable recording medium having a program recorded thereon, the program, when executed by a client-side network node including a display having a physical display space and a processor, causing the client-side network node to perform the operations of claim 12 (Tse paragraph 90: “Each of the memory devices 1104, 1120 can include any suitable computer-readable medium. The computer-readable medium can include any electronic, optical, magnetic, or other storage device capable of providing a processor with computer-readable instructions or other program code. Non-limiting examples of a computer-readable medium include a floppy disk, CD-ROM, DVD, magnetic disk, memory chip, ROM, RAM, an ASIC, a configured processor, optical storage, magnetic tape or other magnetic storage, or any other medium from which a computer processor can read program code. The program code may include processor-specific instructions generated by a compiler and/or an interpreter from code written in any suitable computer-programming language, including, for example, C, C++, C#, Visual Basic, Java, Python, Perl, JavaScript, and ActionScript.”)..


Claim 18 is rejected for the same reason as claim 12. 





Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Edwardson, Pub. No.: US 2015/0331489A1: There is disclosed a method of provided a collaborative display, comprising: displaying an image on a first display associated with a first computing device; providing a second computing device having a second display; mapping the coordinates of the second display to the first display; in dependence on a current location of the second display relative to the first display, controlling the display of content on the second display.

Farouki Pub. No.: 2014/0149880A1: Technologies are generally described for providing interactive whiteboard sharing. An interactive whiteboard may enable two or more users to control and interact directly with an interactive whiteboard interface. The whiteboard may also enable users to interact with the whiteboard employing individual client devices connected with the whiteboard over a wireless or wired network. The whiteboard may distinguish each input method and the source of the input. The whiteboard may share the content of the whiteboard's user interface with the user's individual client device, and the user may interact with the whiteboard content on a user interface of the client device. The whiteboard may detect the input on the client device, and may update the content of the whiteboard interface with the input provided at each of the client devices such that the whiteboard may continuously reflect content updates and changes input on the interactive whiteboard and on connected client devices.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179